Citation Nr: 0016350	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-38 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In April 1992 the RO granted service connection and assigned 
a 10 percent disability evaluation for PTSD, effective 
November 5, 1991.  The RO notified the veteran of that 
decision by letter dated May 15, 1992; the veteran did not 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).  

In a letter received in April 1993, the veteran requested an 
increase in disability compensation for PTSD.  In February 
1994, the RO awarded a 30 percent rating.  In June 1996, the 
RO awarded a 50 percent rating, effective November 5, 1991.  
The veteran has appealed these decisions.  

In January 1998, the Board remanded the case to the RO for 
further development.  

In June 1998, the RO granted service connection for prostate 
cancer and assigned a 100 percent schedular rating, effective 
April 20, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
evaluation for PTSD has been obtained.  

2.  The probative medical evidence shows that the veteran is 
demonstrably unable to obtain or retain employment due to 
PTSD.  

3.  The veteran is already receiving a 100 percent schedular 
rating for prostate cancer and a 100 percent schedular rating 
for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

2.  The issue of entitlement to TDIU is moot.  Green v. West, 
11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 (June 7, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claim for 
increased evaluations for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The assertion that his service-
connected disability is worse raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The Board finds that all relevant 
evidence necessary for an equitable disposition of the issue 
of entitlement to an increased evaluation for PTSD has been 
obtained and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

In April 1992 the RO granted service connection and assigned 
a 10 percent disability evaluation for PTSD, effective 
November 5, 1991.  The RO notified the veteran of that 
decision by letter dated May 15, 1992; the veteran did not 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).  

Instead, the veteran requested an increase in disability 
compensation for PTSD in a letter received in April 1993.  He 
specifically indicated that his PTSD had increased in 
severity.  In February 1994, the RO awarded a 30 percent 
rating.  In June 1996, the RO awarded a 50 percent rating, 
effective November 5, 1991.  The veteran has appealed these 
decisions.  Therefore, the Board notes that Fenderson v. 
West, 12 Vet. App. 119 (1999) is not applicable to the 
veteran's claim for an increased evaluation for PTSD.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999). 

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Under the criteria for mental disorders that became effective 
on November 7, 1996, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  

A 70 percent evaluation is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).  

Under the criteria for mental disorders effective prior to 
November 7, 1996, a 50 percent evaluation was warranted when 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of the psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

A 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent evaluation was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
A 100 percent evaluation was also warranted for totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Finally, 
a 100 percent evaluation was also warranted when the 
individual was demonstrably unable to obtain or retain 
employment.  Id.

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms of post-traumatic 
stress disorder met one of the three criteria (of the old 
criteria), then a 100 percent rating was required.  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  In evaluating impairment resulting 
from ratable psychiatric disorders, social inadaptability was 
to be evaluated only as it affected industrial adaptability.  
Id.  The principle of social and industrial inadaptability as 
the basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produced impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants were time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history was to be.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The claims folder shows that the RO reviewed the veteran's 
claim for PTSD under the old rating criteria for mental 
disorders, effective prior to November 7, 1996, and under the 
new rating criteria that became effective on November 7, 
1996.  

The Board will consider only the old criteria, as this 
version is clearly more favorable to the veteran since the 
veteran meets at least one of the three criteria for a 
100 percent evaluation.  The preponderance of the evidence 
has clearly established that the veteran is either socially 
isolative or demonstrably unable to obtain or retain 
employment.  Thus, in accordance with the Johnson case, the 
Board grants the veteran's PTSD a 100 percent disability 
evaluation.  Johnson, 7 Vet. App. at 99.

This determination is supported by the numerous psychiatric 
examination reports that are of record.  The evidence shows 
that the veteran has not been gainfully employed since May 
1988.  

In an April 1995 decision the Social Security Administration 
determined that the veteran was severely disabled as a result 
of his PTSD.  The medical opinion relied upon in reaching 
this conclusion included an April 1995 medical opinion from a 
board certified psychiatrist.  The physician certified review 
of prior psychological examinations and clinical treatment 
records.  This physician concluded that as a result of the 
veteran's PTSD symptoms "he has a chronic, severe form of 
anxiety (social phobia) which has dramatically impaired his 
ability to function."  The physician also opined that 
chronic life adaptations to cope with debilitating social 
anxiety together with repeated episodes of PTSD 
symptomatology, which have been unresponsive to treatment, 
resulted in severe impairment of social function and 
deterioration in work.  

During the May 1996 VA compensation examination the VA 
examiner noted that the veteran remained unemployed.  The 
physician noted review of the claims folder.  Based on the 
review and the examination, the physician noted a Global 
Assessment of Functioning (GAF) score of 42 for the current 
year and the previous year.  On VA compensation examination 
in April 1998, the VA psychiatrist described the veteran's 
PTSD as "chronic" and "very severe."  The psychiatrist 
indicated that the veteran remained unemployed and that he 
lived a life of near total social isolation.  Based on the 
examination, the psychiatrist provided a GAF score of 31-40.  
The psychiatrist reported that the veteran's major impairment 
occurred in several areas such as work, family relations, 
judgment, thinking and mood.  The psychiatrist also reported 
that the veteran showed a picture of profound, severe, 
chronic PTSD with an "inability to relate to others in 
almost all areas."  The psychiatrist opined that the veteran 
did not appear to be a candidate for competitive employment 
at that time or in the foreseeable future.  

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has noted 
the importance of the GAF and defined the terms of the GAF 
score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score between 31 and 40 is 
defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  Id.  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  (Emphasis added.)  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (discussing a GAF score of 50).  

The medical evidence and opinions cited above, including the 
GAF scores ranging from 31-to-42 clearly demonstrate that the 
veteran is unable to obtain or retain employment due to PTSD.  

The evidence also includes a July 1998 medical evaluation and 
opinion from the veteran's treating physician.  This treating 
physician concludes that the veteran is independently 100 
percent disabled due to his PTSD and that he has been 
disabled from PTSD for many years.  The physician provided 
numerous clinical findings to support this conclusion.  The 
physician also noted that the veteran is completely socially 
isolated except for two former combat pilots who the veteran 
can trust.  Based on his treatment of the veteran, the 
physician concluded that "[t]he degree of these [PTSD] 
problems is easily discernible, and it is clear that this man 
can not matriculate as a normal, functioning member of 
society.  He is 100% disabled from PTSD, and has been for 
many years."  

This medical opinion also clearly demonstrates that the 
veteran is unable to obtain or retain employment due to PTSD.  
The remaining medical evidence of record does not show that 
there has been any improvement in the veteran's PTSD symptoms 
or in his ability to obtain employment.  Although the Board 
is not bound by an opinion of a treating physician, this 
treating physician is in the best position to understand the 
degree of the veteran's impairment due to PTSD because he has 
had the opportunity to evaluate the severity of the PTSD 
symptoms over a longer period of time.  




For these reasons, the Board finds that the probative medical 
evidence shows that the veteran is demonstrably unable to 
obtain or retain employment due to PTSD.  Consequently, the 
Board concludes that the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


II.  Individual unemployability

Under 38 C.F.R. § 4.16(a) (1999), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Since the veteran is already 
receiving a 100 percent schedular rating for prostate cancer 
and the Board has granted a 100 percent schedular rating for 
PTSD, the veteran is not eligible for a total rating for 
compensation based upon individual unemployability.  Green v. 
West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")); VAOPGCPREC 6-99 (June 7, 1999).  

The Board finds that the veteran is already receiving a 100 
percent schedular rating for prostate cancer and a 100 
percent schedular rating for PTSD.  Consequently, the Board 
concludes that the issue of entitlement to TDIU is moot.  
Green v. West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 
(June 7, 1999).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

The claim for TDIU is denied as moot.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

